Case 1:19-cv-05801-KAM-SJB Document 27-1 Filed 01/22/21 Page 1 of 3 PageID #: 77




                             EXHIBIT A
Case 1:19-cv-05801-KAM-SJB Document 27-1 Filed 01/22/21 Page 2 of 3 PageID #: 78




       Elizabeth T. Foster, Attorney at Law, LLC
                   22 E. Quackenbush Ave., Dumont, NJ 07628
                         201 290 5761 201 215 9574 fax
                              liztlaw@gmail.com

                                                    Jan. 22, 2021

 Hon. Kiyo A. Matsumoto
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201
  Via fax (718) 613-2185


 Dear Judge Matsumoto:

                    Re: Maya v. Leaders in Cars, 1:19-cv-05801-KAM-SJB

 This court has scheduled a telephone conference in this matter for Jan. 26. I am
 applying to the court for pro hac vice representation of the plaintiff. I have a
 sponsor, Brian Ku, Esq., who is admitted to practice in New York and EDNY.
 However, my application hit a snag because I am unable to obtain a certificate of
 good standing from the state of New Jersey in time to make the motion prior to
 your Honor’s next scheduled conference. Due to the coronavirus, it has not been
 possible to speak with anyone at the office that handles these items. Therefore, I
 am requesting that the court adjourn the motion for thirty days. Erika Rosenblum,
 Esq., counsel for defendants, has consented to the adjournment. Since the plaintiff
 began to appear pro se, this is the first request for an adjournment. I am available
 anytime during the two week window beginning Feb. 23, 2021, but I have not
 discussed the defendant’s counsel’s availability with her.
Case 1:19-cv-05801-KAM-SJB Document 27-1 Filed 01/22/21 Page 3 of 3 PageID #: 79




 Thank you for your kind attention to this matter.


                                        Very truly yours,

                                        s/Elizabe    T. Foster
                                        Elizabeth T. Foster NJ Bar 009152006
 cc All counsel of record (via email)
